DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retaining structure comprises a raised element configured to fit into a recess of the bag portion (claim 11) and the recess of the bag portion (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide an adequate written description of the retaining structure comprises a raised element configured to fit into a recess of the bag portion.  The specification appears to discuss the frame (110) having a shaped recess configured to receive and retain the raised element (410); referring to Fig. 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Document No. 10-2016-0131865 to Kim.
Regarding claim 1, Kim discloses a food storage bag (100) comprising: a bag portion (110) configured to receive contents for storage; and 5a frame portion (130) disclosed as a locking means (machine translation paragraphs [0011], [0012], [0023], [0029]-[0031], [0034], [0039], and [0040]), which meets the structure implied by the functional recitation “configured to fasten close the bag portion with an airtight seal”; wherein the bag portion includes a retaining structure (120) disclosed as a zipper configured to securely attach the bag portion to the frame portion, and wherein the frame portion (130) is disclosed as having guide members (140) and a fixing lid (150), which meets the structure implied by the functional recitation “configured to securely hold opposing interior sides of the bag portion in order to form the airtight seal.”
Regarding claim 2, Kim discloses the bag portion (110) comprises silicone (paragraph [0023]) and the frame portion (130) comprises polypropylene plastic (paragraph [0031]).
Regarding claim 3, Kim discloses the bag portion comprises at least one graduation mark (170).
Regarding claim 5, Kim discloses the bag portion comprises a bottom fold (Fig. 3), which meets the structure implied by the functional recitation “20configured to allow the food storage bag to stand up.”
Regarding claim 6, Kim discloses the frame portion (130) comprises a plurality of hinged elements (guide members 140 hingedly connected to fixing lid 150; Figs. 2 and 4).
Regarding claim 7, Kim discloses the frame portion (130) comprises a latch (150).
Regarding claim 8, Kim discloses the latch (150) comprise a protraction (151).
Regarding claim 9, Kim discloses the frame portion (130) further comprises a recess section (140) configured to operate with the protrusion in order to fasten close the bag portion (Fig. 4).
Regarding claim 10, Kim discloses the frame portion (130) comprises a flexible section connecting fixing lid (150) to guide members (140) of the locking means (Figs. 2 and 4).
Regarding claim 11, Kim discloses the retaining structure (120) comprises a raised element configured to fit into a recess of the bag portion (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Korean Document No. 10-2016-0131865 to Kim and Patent Application Publication No. 2011/0035864 to Slansky.
Regarding claim 4, Kim discloses the claimed invention, except for the bag portion comprising a viewing window.  Slansky teaches that it is known in the art to make a bag portion transparent (Abstract; which meets the structure implied by the recitation “viewing window”) in an analogous bag.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a bag portion transparent in the bag or Kim, as in Slansky, in order to permit viewing of the bag contents.
Regarding claim 12, Kim discloses the claimed invention, except for the bag portion having a storage capacity of one of 500 ml, 8 ounces, 16 ounces and 32 ounces.  Slansky teaches that it is known in the art to make a bag portion having a storage capacity of 8 ounces in an analogous bag (Fig. 5).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make the bag portion with a storage capacity of 8 ounces in the Kim bag, as in Slansky, since such a modification would have involved a mere change in the size of a component; in this case the component being the storage capacity of the bag portion in the Kim bag.  A change in size is generally recognized as being within the level of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JES F PASCUA/Primary Examiner, Art Unit 3734